UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811 - 22912 Dreyfus BNY Mellon Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record Dreyfus BNY Mellon Funds, Inc. Dreyfus Alternative Diversifier Strategies Fund Dreyfus Emerging Markets Debt U.S. Dollar Fund Dreyfus Yield Enhancement Strategy Fund The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Global Emerging Markets Fund 3SBIO INC. Ticker: 1530 Security ID: G8875G102 Meeting Date: JUN 28, 2016 Meeting Type: Annual Record Date: JUN 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a1 Elect Lou Jing as Director For For Management 2a2 Elect Tan Bo as Director For For Management 2a3 Elect Su Dongmei as Director For For Management 2a4 Elect Liu Dong as Director For For Management 2a5 Elect Lv Dong as Director For For Management 2a6 Elect Pu Tianruo as Director For For Management 2a7 Elect David Ross Parkinson as Director For For Management 2a8 Elect Ma Jun as Director For For Management 2b Authorize Board to Fix Remuneration of For For Management Directors 3 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 4A Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4B Authorize Repurchase of Issued Share For For Management Capital 4C Authorize Reissuance of Repurchased For Against Management Shares 3SBIO INC. Ticker: 1530 Security ID: G8875G102 Meeting Date: JUN 28, 2016 Meeting Type: Special Record Date: JUN 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Share Option Scheme For Against Management AIA GROUP LTD. Ticker: 1299 Security ID: Y002A1105 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAY
